The plaintiff in error, hereinafter referred to as the defendant, was jointly informed against with Aubrey Burton, was tried separately and sentenced to pay a fine of $50, and to be imprisoned in the county jail for a period of 30 days, and has appealed.
There is no controversy between the state and the defendant as to the testimony. The Attorney General, in his brief, says that Aubrey Burton testified that the whisky found in his car belonged to him; that he purchased it about the time they left Mangum, Okla.; that the defendant was not the owner of the whisky or the automobile, and knew nothing about its presence in the car until after they had left Mangum, when he gave the defendant a drink of the whisky.
The defendant testified that he knew nothing about the presence of the whisky in the car, and that is was not his whisky. The defendant also proved a good reputation as to being a law-abiding citizen; had lived on a *Page 362 
farm near Mangum; that he had never been convicted of anything. The Attorney General, in his brief, quoted in substance the statements contained herein, and says:
"Under the testimony in the opinion of this writer there is not sufficient evidence to support the verdict of the jury, and said cause should be reversed."
After a careful study of the testimony, we agree with the statement of the Attorney General, that there is not sufficient evidence to support the verdict.
The judgment is reversed.
EDWARDS and CHAPPELL, JJ., concur.